                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TREVOR RUIZ                                                                   CIVIL ACTION

VERSUS                                                                        NO. 19-1400

TURN SERVICES, LLC                                                            SECTION "L" (5)
                                    ORDER AND REASONS

       Before the Court is Plaintiff’s unopposed Motion to Strike Jury Demand (R. Doc. 17). No

opposition was filed.

       Plaintiff Trevor Ruiz alleges he was injured while working as a seaman aboard a vessel

owned and operated by Turn Services, LLC. He filed this lawsuit against Turn Services, invoking

jurisdiction of this Court “pursuant to federal jurisdiction over admiralty and maritime claims;

Jones Act, 46 U.S.C. 30104, General Maritime Law, 28 U.S.C. 1331 and pursuant to Rule 9(h) of

the Federal Rules of Civil Procedure.” (R. Doc. 1 at 1). In answer, Turn Services prayed for a trial

by jury.

       “[T]he Jones Act plaintiff can elect a non-jury trial in federal court either 1) by electing to

sue in admiralty or 2) by grounding his suit on federal question jurisdiction, i.e., the Jones Act,

and not requesting a jury.” Linton v. Great Lakes Dredge & Dock Co., 964 F.2d 1480, 1490 (5th

Cir. 1992). “It is well settled that the Jones Act gives only the seaman-plaintiff the right to choose

a jury trial.” Everett v. Atl. Sounding Co., No. 07-5302, 2008 WL 4443047, at *2 (E.D. La. Sept.

26, 2008). Accordingly,

       IT IS ORDERED that Plaintiff’s unopposed Motion to Strike Jury Demand, R. Doc. 17,

is GRANTED. The jury demand in Defendant Turn Services, LLC’s answer, R. Doc. 6, shall be

stricken.
New Orleans, Louisiana, this 15th day of May, 2019.




                                                UNITED STATES DISTRICT JUDGE
